Citation Nr: 1529460	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  08-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to greater than a 10 percent rating for bilateral pes planus with fracture of the right great toe prior to October 23, 2010.
 
2. Entitlement to greater than a 30 percent rating for bilateral pes planus with fracture of the right great toe beginning October 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at an August 2009 Board hearing by the undersigned Acting Veterans Law Judge held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The Board denied this appeal in a March 2014 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in December 2014 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In the December 2014 JMR, the parties identified three bases for remanding the matter to the Board.  


(1) Plantar Fasciitis

First, the parties agreed that the Board should determine whether the symptoms of plantar fasciitis are part of the Veteran's service-connected bilateral foot condition and whether they entitle him to an increased rating.  

The Board notes that plantar fasciitis is not currently recognized as either a component of the service-connected foot disability or a separately service-connected disability.  

If more than one limitation is present, then the appropriate course is to recognize each of the limitations and then combine the two separate ratings.  If a service-connected disability causes another disability to occur, the appropriate course is to grant secondary service connection and, again, rate the disabilities separately.  See Copeland v. McDonald, --- Vet. App. ----, 2015 WL 3903356, *4 (2015) (quoting Tropf v. Nicholson, 20 Vet. App. 317, 321, n.1 (2006)).

Here, the parties to the JMR cited several specific medical records showing the presence of plantar fasciitis.  These records do not answer the specific question posed in the JMR-whether the symptoms of the plantar fasciitis are a part of the service-connected foot condition.  On this question, the Board notes that the two conditions primarily at issue, plantar fasciitis and pes planus, are listed separately under different ICD codes on the Veteran's VA Problem List. 

 Otherwise, this is a complex medical question outside the scope of the Board's competence to answer, and the evidence of record is not currently adequate to inform the Board's judgment on this question.  Therefore, an expert VA medical examination is needed.  See Herbert v. McDonald, No. 2014-7111, --- F.3d ----, 2015 WL 4032938, (Fed. Cir. July 02, 2015); Fountain v. McDonald,  27 Vet. App. 258, 274-75 (2015).  




(2) DC 5284

Second, the parties to the JMR agreed that the Board should consider whether the symptomatology attributable to the bilateral pes planus with fracture of the right great toe more nearly approximates the criteria required for 30 percent ratings for each foot under DC 5284, and whether such an evaluation is legally possible.  See 38 C.F.R. § 4.7.

After the Court remanded this matter to the Board, the Federal Circuit has answered this question.  It held that, as a matter of law, DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and so rating listed conditions under that DC would constitute an impermissible rating by analogy.  Copeland v. McDonald, --- Vet. App. ----, 2015 WL 3903356 (2015).

Here, the Veteran's service-connected foot disability currently encompasses bilateral pes planus with fracture right great toe.  The rating schedule provides diagnostic codes for pes planus (DC 5276) and the residuals of fractures of the toes (DC 5283 (see 38 C.F.R. § 4.45(b))).  However, in light of the first reason for remand in the JMR, regarding plantar fasciitis, it may be necessary in the future to consider application of DC 5284.  Because the Board is remanding the initial question, it is yet too early to decide the second question posed in the JMR.  

(3) Extraschedular

Finally, the parties agreed that the Board should also readjudicate whether a referral for extraschedular consideration is warranted based on the collective impact of multiple disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365 (2014).  The parties noted that the Federal Circuit issued the Johnson decision after the Board's decision.

The Board now notes that extraschedular question is intertwined with and dependent on the outcome of the first two conditions in the JMR.  Accordingly, the Board will direct that the matter be referred for extraschedular consideration after all preliminary action is completed on the first two questions.  

Accordingly, the case is REMANDED for the following action:

1. Complete all initial development needed to resolve the appeal, such as obtaining updated VA treatment records.  

2.  After completing all action needed pursuant to directive 1, arrange for the Veteran to undergo a VA examination to evaluate the severity of his foot disability.  

Accordingly, the examiner is asked to review the relevant information in the record.  Based on this review, the examiner asked to provide an assessment of the current nature of the Veteran's foot condition.  

In doing so, the examiner is asked to clarify whether the Veteran has plantar fasciitis and, if so, whether that condition is a component of the Veteran's pes planus.  If not, is it possible to distinguish the symptomatology of each condition?  If so, please do so.  

The examiner is also asked to describe the severity, frequency, and duration of all symptomatology associated with the foot condition.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  This should specifically include the question of whether plantar fasciitis is a component of the service-connected foot disability and, if so, whether a separate rating is warranted based on the severity of the condition.  

4.  Next, refer this matter to the Director, Compensation Service, for extraschedular consideration to determine (a) whether a higher individual disability rating may be assigned on an extraschedular basis for the Veteran's foot disability and (b) whether a higher disability rating may be assigned on a collective basis due to the combined and aggregate effect of all his service-connected disabilities.  

5. Finally, if, after completing all other action, any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




